Citation Nr: 0941951	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-31 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating greater than 40 percent 
for a lumbosacral spine disability, to include 
spondylolisthesis L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 Regional Office (RO) 
rating decision, which increased the Veteran's disability 
rating for his lumbosacral spine disability from 20 percent 
to 40 percent, effective November 9, 2005.

The Board notes that, in his September 2006 notice of 
disagreement (NOD) and October 2006 substantive appeal, the 
Veteran also indicated that he disagreed with the April 2006 
denial of his claim for total disability based on individual 
unemployability (TDIU).  In a January 2007 rating decision, 
the RO granted a TDIU, effective November 9, 2005.  This 
decision was a complete grant of benefits with respect to 
this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Therefore, the issue is not currently on appeal 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges his service-connected lumbosacral spine 
disability warrants a higher evaluation.  Having reviewed the 
claims file, the Board finds that additional development is 
necessary prior to the adjudication of this claim. 
 
The Board notes that the October 2009 Appellant's Brief of 
the Veteran's representative specifically argued that the 
Veteran's low back disability had increased in severity since 
the most recent November 2006 VA examination.  The Board 
notes the November 2006 VA examination was primarily an 
examination for mental disorders; however, the Veteran did 
have a VA examination for the spine in January 2006.  While 
not entirely specific, the Veteran appears to allege the 
results of his June 2006 MRI, his increased pain medication, 
and his current use of a cane reflect an increase in severity 
since the last VA spine examination.  The United States Court 
of Appeals for Veterans Claims (Court) has held that a 
veteran is entitled to a new VA examination where there is 
evidence, including his statements, that the disability has 
worsened since the last VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  The Court has also held that VA's statutory duty 
to assist the Veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the nearly 
four years since the Veteran's last VA examination and in 
light of the representative's contentions, the claim must be 
remanded in order to afford the Veteran a VA examination to 
determine the current severity of his low back disability. 

In the Veteran's October 2006 substantive appeal, he also 
argues the VA failed to review his medical records in support 
of his claim.  To that end, the RO should also take the 
opportunity to again request that he identify all potentially 
relevant records that may support his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to either directly 
provide or otherwise identify all 
potentially relevant treatment records 
that may support his claim for a higher 
rating for his back disability.  The 
Veteran should be asked to complete 
release forms authorizing VA to request 
his treatment records from all private 
physicians from whom he received treatment 
for his back.  These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  
Any identified VA treatment records must 
be obtained.

2.  After the above is complete, to the 
extent possible, schedule the Veteran for 
an appropriate VA examination, to include 
a complete physical examination, in order 
to determine the current severity of his 
service-connected low back disability.  
Any tests deemed necessary should be 
conducted, and all clinical findings 
should be reported in detail.  The 
complete claims folder must be provided to 
the examiner for review in conjunction 
with the examination.  The examination 
report should specifically state the 
degree of disability present in the 
Veteran's low back and his current range 
of motion, as well as identify any 
objective evidence of pain, spasm, 
weakness, and tenderness and the extent to 
which the above limits the Veteran's range 
of motion on use.  To the extent possible, 
the functional impairment due to pain, 
spasm, weakened movement and excess 
fatigability on use should be assessed in 
terms of additional degrees of limitation 
of motion.  The clinician should discuss 
any muscular, neurological, or postural 
abnormalities noted.  Any and all opinions 
must be accompanied by a complete 
rationale.

3.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


